DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite the term “conduit” which is a term not used in the Specification as originally filed or the parent specifications. As such it is unclear what component is intended.  For the purposes of examination “tube body” numeral (111) of the specification will be identified as the conduit component.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims: 4, 15 are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claim 20 recites the limitation "the non-slotted region".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-9,13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9435240 to Sampath.
As to claim 1, Sampath discloses An exhaust treatment system comprising: a housing (22) defining an interior bounded by an interior surface of the housing, the housing also defining a doser mounting location (at 28); an inlet leading into the interior of the housing (12); an outlet leading out of the interior of the housing (24), the outlet opposing the doser mounting location (Fig 2); a conduit coupled to the housing (30), the conduit having an annular exterior surface formed about a conduit axis and extending between opposite first and second ends (Fig 1), the first end of the conduit being coupled to the housing at the doser mounting location (30 at 28), the conduit being oriented relative to the housing so that the conduit axis extends through the outlet (Fig 2), the conduit having a louvered section (42/44’s) and a non-louvered section (region best seen as void of louvers Fig 4) disposed within the interior of the housing, the louvered section including a plurality of louvers disposed along a first continuous circumferential distance of the annular exterior surface (44’s are on a continuous circumference from the non-louvered section facing front in Fig 4), each of the louvers being disposed at a respective slot, the non-louvered section extending along a second continuous circumferential distance of the annular exterior surface that combined with the first continuous circumferential distance forms a full circumference of the annular exterior surface (Fig 4), the second continuous circumferential distance being larger than a circumferential distance of any of the slots (non-louvered section as seen Fig 4 facing forward is larger in 
As to claim 4, Sampath discloses the slotted region extends about 210 degrees to about 330 degrees around the conduit (Fig 2).
As to claim 5, Sampath discloses a majority of the conduit is disposed within the interior of the housing (Fig 2).
As to claim 6, Sampath discloses the inlet faces in a different direction from the outlet (Fig 2).
As to claim 7, Sampath discloses the inlet faces generally transverse to the outlet (Fig 2).
As to claim 8, Sampath discloses the slots have a common width (Fig 2).
As to claim 9, Sampath discloses the first continuous circumferential distance is larger than the second continuous circumferential distance (42 vs non slotted region Fig 4).
As to claim 13, Sampath discloses the conduit has a length extending between the first and second ends, and wherein the louvered section is disposed along a majority of the length of the conduit (Fig 1).
As to claim 14, Sampath discloses a reference axis extending through the inlet intersects the conduit (Fig 1).



Claims 1-7,10-12,14-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20100257850 to Kowada.
As to claim 1, Kowada discloses An exhaust treatment system comprising: a housing (9) defining an interior bounded by an interior surface of the housing (Fig 3), the housing also defining a doser mounting location (11); an inlet leading into the interior of the housing (A, below; alt an inlet to housing as shown in Fig 1); an outlet leading out of the interior of the housing (B, below), the outlet opposing the doser mounting location (11); a conduit coupled to the housing (16, Fig 3), the conduit having an annular exterior surface formed about a conduit axis and extending between opposite first and second ends (Fig 3), the first end of the conduit being coupled to the housing at the doser mounting location Fig 3, at 11), the conduit being oriented relative to the housing so that the conduit axis extends through the outlet (B, below), the conduit having a louvered section (Y below) and a non-louvered section (X below) disposed within the interior of the housing, the louvered section including a plurality of louvers (13) disposed along a first continuous circumferential distance of the annular exterior surface (Y below), each of the louvers being disposed at a respective slot (Fig 2), the non-louvered section extending along a second continuous circumferential distance of the annular exterior surface that combined with the first continuous circumferential distance forms a full circumference of the annular exterior surface (x,y below), the second continuous circumferential distance being larger than a circumferential distance of any of the slots (X, below), the 

    PNG
    media_image1.png
    724
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    660
    media_image2.png
    Greyscale


As to claim 2, Kowada discloses the conduit extends through the outlet so that the second end of the conduit is disposed external of the housing (Fig 3, 16 through B).
As to claim 3, Kowada discloses the conduit is solid around a full circumference of the conduit at the outlet (16, Fig 3, at B above).
As to claim 4, Kowada discloses the slotted region extends about 210 degrees to about 330 degrees around the conduit (Fig 2).
As to claim 5, Kowada discloses a majority of the conduit is disposed within the interior of the housing (16 Fig 3, inclusive of flanged mounts for pipe and front and back of housing).
As to claim 6, Kowada discloses the inlet faces in a different direction from the outlet (A,B above).
claim 7, Kowada discloses the inlet faces generally transverse to the outlet (A,B above).
As to claim 10, Kowada discloses comprising a filter substrate disposed upstream of the conduit (5).
As to claim 11, Kowada discloses the filter substrate is disposed in a separate housing (Fig 1 shown as separate housing from housing of injector and turn pipe).
As to claim 12, Kowada discloses in an alternate embodiment the filter substrate is disposed in the housing to form a unit (Fig 3).
As to claim 14, Kowada discloses a reference axis extending through the inlet intersects the conduit (A, as used above in modified Figure).
As to claim 15, Kowada discloses An exhaust treatment system comprising: a housing defining an interior, the housing defining an inlet leading into the interior (A, B Modified Figure above); and a conduit having a first portion disposed within the interior of the housing and a second portion external of the housing (16 inside and outside of housing), the first portion being larger than the second portion (interior portion larger when considering the flanged mounted portions considered as “inside” the housing), the conduit having an annular surface surrounding a conduit axis that extends between opposite first and second axial ends of the conduit (Fig 3), the first portion of the conduit defining an exhaust flow entrance region through the annular surface of the conduit (12, Fig 3), the second portion of the conduit defining an exhaust flow exit through the second axial end of the conduit (outlet of 16), the exhaust flow exit facing in a 
As to claim 16, Kowada discloses the first portion of the conduit also including a non-slotted region at a common axial location along the conduit axis as the exhaust flow entrance region, the non-slotted region being circumferentially spaced from the exhaust flow entrance region, the non-slotted region having a larger circumferential distance than any individual one of the slots at the exhaust flow entrance region (x,y as shown in modified Figure above).
As to claim 17, Kowada discloses the housing defines a doser mounting location aligned with the first axial end of the conduit (11).
As to claim 18, Kowada discloses the exhaust flow entrance region includes louvers disposed at the slots (13).
As to claim 19, Kowada discloses wherein each slot has a corresponding louver (each slot has a louver 13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9435240 to Sampath as applied to claim 1 above in view of US Patent 9670811 to DeRudder.
As to claim 10, Sampath does not expressly disclose comprising a filter substrate disposed upstream of the conduit which is disclosed in DeRudder (Fig 15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sampath to include a filter substrate disposed upstream of the conduit using the teachings of DeRudder so as to further reduce pollutants in the exhaust and prevent clogging of the downstream SCR of Sampath.
As to claim 11, the modified Sampath discloses the filter substrate is disposed in a separate housing (Fig 15).

Claims 15,17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8499548 to DeRudder.
As to claim 15, DeRudder discloses An exhaust treatment system comprising: (Fig 18) a housing defining an interior (27), the housing defining an inlet leading into the interior (though not shown in Fig 18 it is shown, and obvious to have as such Fig 2, where the conduit would extend out the housing as shown at 42, and the inlet would enter at top at 40 as this is the design optimized for the present art system though not shown in later embodiments); and a conduit having a first portion disposed within the interior of the housing (45 as shown Fig 18) and a second portion external of the housing (42 as shown Fig 2), the first portion being larger than the second portion (as referenced between Fig 18,2), the conduit having an annular surface surrounding a conduit axis that extends between opposite first and second axial ends of the conduit, the first portion of the conduit defining an exhaust flow entrance region through the annular surface of the conduit (125 Fig 18), the second portion of the conduit defining an exhaust flow exit through the second axial end of the conduit (42, Fig 2), the exhaust flow exit facing in a different direction from the inlet of the housing (Fig 2), the exhaust flow entrance region including a plurality of slots (125), the exhaust flow entrance region having a length extending along the conduit axis, wherein a ratio of the length of the exhaust flow entrance region and a diameter of the conduit is about 1 to about 3 (as shown in Fig 18 between 125 and diameter of conduit).  
As to claim 17, DeRudder discloses the housing defines a doser mounting location aligned with the first axial end of the conduit (25).
claim 18, DeRudder discloses the exhaust flow entrance region includes louvers disposed at the slots (129).
As to claim 19, DeRudder discloses wherein each slot has a corresponding louver (129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.